Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 1 of 51 PageID #: 623




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

   JOHN M. KLUGE,                                )
                                                 )
                               Plaintiff,        )
                                                 )
                       vs.                       )
                                                 )
   BROWNSBURG COMMUNITY SCHOOL                   )     No. 1:19-cv-2462-JMS-DLP
   CORPORATION,                                  )
   JAMES SNAPP,                                  )
   PHIL UTTERBACK,                               )
   JODI GORDON, and                              )
   BRET DAGHE,                                   )
                                                 )
                               Defendants.       )

                                             ORDER

        John M. Kluge, a former music and orchestra teacher at Brownsburg High School

 (“BHS”), filed this action against Brownsburg Community School Corporation (“BCSC”) and

 several of its employees, alleging that he was discriminated against and ultimately forced to

 resign because his sincerely-held religious beliefs prevented him from following a school policy

 that required him to address transgender students by their preferred names and pronouns. [Filing

 No. 15.] Defendants have filed a Motion to Dismiss all of Mr. Kluge’s claims. [Filing No. 44.]

 In addition, Indiana Youth Group, Inc. (“IYG”), an organization that supports LGBTQ youth in

 Indiana, has moved to intervene as a defendant in this action, [Filing No. 22], and has sought

 leave to file its own motion to dismiss, [Filing No. 55]. These motions are now ripe for the

 Court’s decision.




                                                1
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 2 of 51 PageID #: 624




                                            I.
                               DEFENDANTS’ MOTION TO DISMISS

        A. Standard of Review

        The Federal Rules of Civil Procedure require only a “short and plain statement of the

 claim showing that the pleader is entitled to relief.” Erickson v. Pardus, 551 U.S. 89, 93 (2007)

 (quoting Fed. R. Civ. P. 8(a)(2)). To that end, the complaint need only provide the defendant

 with “fair notice of what the . . . claim is and the grounds upon which it rests.” Erickson, 551

 U.S. at 93 (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)) (internal quotation

 marks omitted). In order to survive a motion to dismiss under Federal Rule of Civil Procedure

 12(b)(6), the complaint must contain allegations that collectively “state a claim to relief that is

 plausible on its face.” Id. (internal quotations omitted) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). “Threadbare recitals of the

 elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

        In reviewing the sufficiency of a complaint, the Court must accept all well-pled facts as

 true and draw all permissible inferences in favor of the plaintiff. Alarm Detection Sys., Inc. v.

 Vill. of Schaumburg, 930 F.3d 812, 821 (7th Cir. 2019). This review is “a context-specific task

 that requires the reviewing court to draw on its judicial experience and common sense.” Munson

 v. Gaetz, 673 F.3d 630, 633 (7th Cir. 2012).




                                                 2
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 3 of 51 PageID #: 625




        B. Background

        Consistent with the standard of review described above, the following allegations from

 Mr. Kluge’s Amended Complaint are accepted as true for purposes of deciding Defendants’

 Motion to Dismiss. The allegations in this section are those common to all of Mr. Kluge’s

 claims, and his additional, claim-specific allegations will be recounted as necessary in relation to

 each of his claims below.

        Mr. Kluge became employed by BCSC as a music and orchestra teacher at BHS in

 August of 2014, and throughout his employment has received positive performance evaluations

 and met and exceeded BCSC’s legitimate expectations. [Filing No. 15 at 5.] His students have

 received multiple awards for their musical performances. [Filing No. 15 at 6.]

        Mr. Kluge “is a professing evangelical Christian who strives to live by his faith on a daily

 basis,” and has practiced that faith since before he was employed by BCSC. [Filing No. 15 at 5-

 6.] His “faith governs the way he thinks about human nature, marriage, gender, sexuality,

 morality, politics, and social issues, and it causes him to hold sincerely-held religious beliefs in

 these areas” that are “drawn from the Bible.” [Filing No. 15 at 6.] Specifically, “Mr. Kluge

 believes that God created mankind as either male or female, that this gender is fixed in each

 person from the moment of conception, and that it cannot be changed, regardless of an

 individual’s feelings or desires.” [Filing No. 15 at 6.] “Mr. Kluge also believes he cannot affirm

 as true ideas and concepts that he deems untrue and sinful, as this would violate Biblical

 injunctions against dishonesty, lying, and effeminacy.” [Filing No. 15 at 7.]




                                                  3
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 4 of 51 PageID #: 626




        During the summer of 2017, BCSC began to allow transgender students and students

 experiencing gender dysphoria 1 to use the restroom of their choice and to change their names

 and genders in the BCSC database known as PowerSchool. [Filing No. 15 at 7.] Name changes

 in the PowerSchool database required a letter from the student’s parent(s) and a letter from a

 healthcare professional. [Filing No. 15-4.] 2 BCSC employees, including Mr. Kluge, were

 instructed to refer to students using the names and genders listed in the PowerSchool database,

 which Mr. Kluge believes constitute preferred names “based upon the students’ gender

 dysphoria.” [Filing No. 15 at 7; Filing No. 15-4 at 6.]

        In July 2017, Mr. Kluge informed BCSC Superintendent Dr. James Snapp that the

 requirement that he use the students’ names as listed in PowerSchool (“the Policy”) conflicted

 with his religious beliefs against affirming gender dysphoria, and Dr. Snapp responded that Mr.

 Kluge could either “use the transgender names, say he was forced to resign from BCSC, or be

 terminated without pay.” [Filing No. 15 at 7-8.] Because Mr. Kluge refused to use the names

 listed in PowerSchool, Dr. Snapp initiated an administrative leave of absence for Mr. Kluge and

 Dr. Bret Daghe, the principal of BHS, “issued Mr. Kluge an ultimatum . . . mandating the use of

 transgender preferred names, and giving Mr. Kluge [three days] to decide if he would comply.”

 [Filing No. 15 at 8.] Mr. Kluge then requested “an accommodation for his religious beliefs,” and

 proposed the solution of “addressing all students by their last names only, similar to a sports

 coach.” [Filing No. 15 at 8.] Dr. Snapp and Jodi Gordon, the BCSC Human Resources Director,


 1
   “Gender dysphoria” is “an acute form of mental distress stemming from strong feelings of
 incongruity between one’s anatomy and one’s gender identity.” Campbell v. Kallas, 936 F.3d
 536, 538 (7th Cir. 2019) (citing Am. Psychiatric Ass’n, Diagnostic & Statistical Manual of
 Mental Disorders 451 (5th ed. 2013)).
 2
  The documents attached to the Amended Complaint and referenced therein are considered part
 of the pleadings for purposes of deciding a Rule 12(b)(6) motion to dismiss. Bogie v. Rosenberg,
 705 F.3d 603, 609 (7th Cir. 2013).
                                                  4
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 5 of 51 PageID #: 627




 agreed in writing to allow Mr. Kluge to address all students by their last names only (“the last-

 names-only arrangement”) and assigned someone to distribute gender-specific uniforms to

 students so Mr. Kluge would not have to. [Filing No. 15 at 8; Filing No. 15-1.] Despite this

 agreement, the school board retroactively administered a two-day suspension in response to Dr.

 Snapp’s previous action. [Filing No. 15 at 8.]

        On December 13, 2017, Mr. Kluge met with Dr. Daghe, at which time Dr. Daghe

 informed Mr. Kluge that the last-names-only arrangement had created “tension” and that Mr.

 Kluge should resign by the end of the school year. [Filing No. 15 at 9.] However, Mr. Kluge

 alleges that the last-names-only arrangement created no undue hardship for Defendants, and no

 Defendant identified in writing any undue hardship that was purportedly caused. [Filing No. 15

 at 9.] Instead, he asserts, “nothing dramatic occurred” between July and December 2017, and

 there were no student protests, written complaints, classroom disturbances, or cancelled classes.

 [Filing No. 15 at 9.] Instead, that last-names-only arrangement “worked as intended and Mr.

 Kluge’s students excelled,” with his extra-curricular program experiencing “record numbers of

 participation” and his students winning awards and gold ratings. [Filing No. 15 at 9.]

        According to Mr. Kluge, “Defendants simply decided not to accommodate or tolerate

 [his] sincerely-held religious beliefs any longer,” and Ms. Gordon informed him that the last-

 names-only arrangement was being withdrawn because “students were offended at the use of last

 names.” [Filing No. 15 at 9-10.] Mr. Kluge asserts that Ms. Gordon provided no evidence that

 students were offended and maintains that he “never told his students why he was referring to

 them by their last names.” [Filing No. 15 at 10.] Mr. Kluge again attempted to explain “that he

 believes encouraging students to present themselves as the opposite sex by calling them an

 opposite-sex first name is sinful and potentially harmful to the students,” but Ms. Gordon



                                                  5
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 6 of 51 PageID #: 628




 advised him that he could either resign by May 1, 2018 and be paid over the summer or be fired

 without pay. [Filing No. 15 at 10.] He states that Defendants’ contentions that the last-names-

 only arrangement created tension or offended students were not based in fact but were simply

 pretexts for religious discrimination. [Filing No. 15 at 14.]

        Mr. Kluge alleges that Ms. Gordon “agreed that he could submit a conditional

 resignation” and agreed that his resignation, which he submitted on April 30, 2018, “would not

 be processed or shown to anyone, including any administrator, until May 28, 2018.” [Filing No.

 15 at 10-11.]    On May 25, 2018, Mr. Kluge delivered a time-stamped rescission of his

 resignation, and, despite receiving the rescission, Ms. Gordon “processed” Mr. Kluge’s

 resignation anyway. [Filing No. 15 at 11.] Mr. Kluge alleges that when Defendants told him

 that he could submit a conditional resignation, then accepted his conditional resignation, “they

 had no intention of honoring the conditions he attached to his resignation, but instead planned on

 treating [his] resignation as unconditional upon receipt and claiming that he voluntarily resigned

 his position.” [Filing No. 15 at 11.] BCSC and the School Board accepted Mr. Kluge’s

 resignation as if it was submitted unconditionally. [Filing No. 15 at 11.] On May 25, 2018,

 Defendants locked Mr. Kluge out of all BCSC buildings, revoked his access to the school’s

 internet, and posted his job as vacant. [Filing No. 15 at 12.]

        Mr. Kluge alleges that most of BCSC’s policies and practices relating to students with

 gender dysphoria are “informal and unwritten.” [Filing No. 15 at 12.] Furthermore, he asserts

 that the policies provide “few objective guidelines, standards, or criteria for school employees

 . . . to use when deciding what constitutes gender dysphoria or gender discrimination, thereby

 granting Defendants overbroad discretion to restrict expression.” [Filing No. 15 at 12.] He

 states that, at a faculty meeting in early 2018, BCSC distributed an 11-page document titled



                                                  6
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 7 of 51 PageID #: 629




 “Transgender Questions,” which identifies BCSC’s policies regarding transgender students and

 provides answers to questions submitted by faculty members. [Filing No. 15 at 12.] That

 document is attached to the Amended Complaint. [Filing No. 15-4.] According to Mr. Kluge,

 no earlier written policy with the same title was issued. [Filing No. 15 at 12.]

        Mr. Kluge asserts that the “Transgender Questions” policy is “vague and overbroad in

 many respects,” and cites as an example the fact that the policy allows “fully transitioned”

 students to use the dressing room of their chosen gender but does not define “fully transitioned”

 or instruct faculty as to whether to require some proof from a student who claims to be “fully

 transitioned” or simply take the student’s word. [Filing No. 15 at 12-13.] Mr. Kluge also points

 out that the policy instructs faculty to use names that the “students choose as part of their gender

 dysphoria” and quotes the following information from the policy, in question and answer format:

        Are we allowed to use the student’s last name only?
        We have agreed to this for the 2017-2018 school year, but moving forward it is
        our expectation that the student will be called by the first name listed in
        PowerSchool;

        Can teachers refuse to call the student by his/her preferred name?
        Staff members need to call students by name in PowerSchool;

        How do teachers break from their personal biases and beliefs so that we can
        best serve our students?
        We know this is a difficult topic for some staff members, however, when you
        work in a public school, you sign up to follow the law and the policies/practices
        of that organization and that might mean following practices that are different
        than your beliefs.

 [Filing No. 15 at 13-14; Filing No. 15-4 at 9-10.] According to Mr. Kluge, the “Transgender

 Questions” document establishes that BCSC’s “formal policy was not to allow [Mr.] Kluge’s

 last-name only accommodation—not because it created any undue hardship but because it

 violated the policy.” [Filing No. 15 at 14.]

                                                  7
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 8 of 51 PageID #: 630




        Mr. Kluge asserts that all of Defendants’ formal and informal policies concerning

 transgender students “attempt to regulate and compel the expression of individual faculty

 members . . . beyond any quantifiable need in educating students.” [Filing No. 15 at 15.] He

 alleges that “Defendants, by policy and practice, apply their speech code policies to regulate all

 interactions faculty members have with students in the classroom or within the school.” [Filing

 No. 15 at 15.] He asserts that “Defendants’ directive . . . that he either communicate [BCSC’s]

 ideological message regarding gender dysphoria, resign, or be fired” left him to make an

 “untenable choice” between following his sincerely-held religious beliefs or maintaining his

 employment, and that Defendants’ removal of his “successful” last-names-only arrangement

 based on the alleged complaints of students “does not amount to hardship, but is an

 impermissible ‘heckler’s veto.’” 3 [Filing No. 15 at 15.]

        Based on these allegations, Mr. Kluge asserts thirteen claims for relief: (1) religious

 discrimination based on failure to accommodate under Title VII of the Civil Rights Act of 1964,

 as amended, 42 U.S.C. § 2000e et seq.; (2) retaliation under Title VII; (3) hostile work

 environment under Title VII; (4) retaliation under the First Amendment; (5) content and

 viewpoint discrimination under the First Amendment; (6) compelled speech under the First

 Amendment; (7) violation of his right to the free exercise of religion under the First Amendment;

 (8) violation of the right to be free from unconstitutional conditions; (9) violation of the right to

 due process under the Fourteenth Amendment; (10) violation of the right to equal protection

 under the Fourteenth Amendment; (11) violations of the rights of conscience and free exercise of



 3
   The “heckler’s veto” doctrine is the idea that, while the government may preserve order when
 unpopular speech is disruptive, it cannot restrict speech merely to prevent another party from
 reacting adversely. See Ovadal v. City of Madison, Wis., 416 F.3d 531, 537 (7th Cir. 2005) (“The
 police must permit the speech and control the crowd; there is no heckler’s veto.”) (internal
 quotations and citation omitted).
                                                  8
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 9 of 51 PageID #: 631




 religion under the Indiana Constitution; (12) intentional infliction of emotional distress under

 Indiana common law; and (13) fraud under Indiana common law. [Filing No. 15 at 17-31.]

 Defendants have moved to dismiss all thirteen claims. [Filing No. 44.]

        C. Discussion

        At the outset, the Court notes that Mr. Kluge has conceded that dismissal of his claims

 against the individual Defendants in their official capacities and his equal protection claim

 against all Defendants is warranted. [Filing No. 57 at 11-12; Filing No. 57 at 31.] Accordingly,

 all claims against the individual Defendants in their official capacities are DISMISSED. In

 addition, the equal protection claim against all Defendants is also DISMISSED. The remaining

 claims against BCSC will be addressed in turn, although, in the interest of clarity, they will be in

 different order than presented in the Amended Complaint.

            1. First Amendment Speech Claims (Counts 4, 5, and 6)

        Mr. Kluge asserts three separate claims for violations of his right to freedom of speech

 under the First Amendment.       First, in Count 4, Mr. Kluge alleges that, by punishing and

 threatening to punish him “for expressing his views regarding gender dysphoria,” BCSC

 retaliated against him for engaging in protected speech. [Filing No. 15 at 19.] Second, in Count

 5, Mr. Kluge asserts that BCSC discriminated against him by disciplining him due to the content

 and viewpoint of his speech. [Filing No. 15 at 20-22.] Finally, in Count 6, he alleges that, by

 punishing or threatening to punish him “for refusing to communicate a school corporation-

 mandated ideological message regarding gender dysphoria,” BCSC compelled him to

 communicate messages about gender dysphoria with which he disagreed. [Filing No. 15 at 22.]

        In relevant part, BCSC argues that all of Mr. Kluge’s First Amendment speech claims fail

 because his refusal to address students by the names and genders listed in PowerSchool is not


                                                  9
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 10 of 51 PageID #: 632




  protected speech under the First Amendment. [Filing No. 45 at 13-18.] Specifically, it argues

  that, as a matter of law, Mr. Kluge was speaking in his capacity as a public-school teacher—not

  as a private citizen—when addressing students.         [Filing No. 45 at 14-16.]     Furthermore,

  according to BCSC, addressing students in the classroom does not constitute a matter of public

  concern. [Filing No. 45 at 16-17.]

         Mr. Kluge responds that his speech is indeed protected under the First Amendment.

  [Filing No. 57 at 21; Filing No. 57 at 26.] Specifically, he argues that “[i]n speaking and

  refusing to speak on the mental disorder known as gender dysphoria, [he] spoke as a citizen on a

  matter of public concern.” [Filing No. 57 at 21.] He asserts that “gender identity” is a matter of

  great public importance, and his official teaching duties did not include the use of “transgender

  names” or “a school-mandated message approving ‘affirmance therapy’ by the use of

  transgender names which were not students’ legal names.” [Filing No. 57 at 21-22.] He further

  asserts that neither his ability to teach music and orchestra nor his method of teaching hinged on

  the use of students’ first or last names, pronouns, or honorifics. [Filing No. 57 at 22.] Mr. Kluge

  also argues that BCSC cannot now claim that using the first names listed in PowerSchool was

  part of his official duties, because it agreed to allow him to address students by last names only

  for a period of time. [Filing No. 57 at 22-23.]

         In reply, BCSC reiterates the arguments raised in its initial brief, and asserts in relevant

  part that requiring faculty to address students in a consistent manner is “plainly related to

  [BCSC’s] pedagogical interest in having classroom instruction proceed efficiently.” [Filing No.

  60 at 8-9.]

         “When a citizen enters government service, the citizen by necessity must accept certain

  limitations on his or her freedom.” Garcetti v. Ceballos, 547 U.S. 410, 418 (2006) (citation



                                                    10
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 11 of 51 PageID #: 633




  omitted). Nevertheless, “[t]he [Supreme] Court has made clear that public employees do not

  surrender all their First Amendment rights by reason of their employment.” Id. at 417 (collecting

  cases).     “Rather, the First Amendment protects a public employee’s right, in certain

  circumstances, to speak as a citizen addressing matters of public concern.”              Id.   The

  determination of whether a public employee’s speech is constitutionally protected is a question

  of law. E.g., Kubiak v. City of Chicago, 810 F.3d 476, 481 (7th Cir. 2016).

            In Pickering, the Supreme Court considered whether the termination of a public-school

  teacher based on a letter he wrote to a local newspaper violated the First Amendment. Pickering

  v. Bd. of Ed. of Twp. High Sch. Dist. 205, Will Cty., Illinois, 391 U.S. 563, 565-66 (1968). In

  doing so, the Court sought to balance “the interests of the teacher, as a citizen, in commenting

  upon matters of public concern and the interest of the State, as an employer, in promoting the

  efficiency of the public services it performs through its employees.” Id. at 568. The Court

  characterized the statements contained in the teacher’s letter as concerning issues “currently the

  subject of public attention,” which were critical of his employer but were “neither shown nor . . .

  presumed to have in any way either impeded the teacher’s proper performance . . . or to have

  interfered with the regular operation of the schools,” and, therefore, “the interest of the school

  administration in limiting teachers’ opportunities to contribute to public debate [was] not

  significantly greater than its interest in limiting a similar contribution by any member of the

  general public.” Id. at 572-73. Accordingly, firing the teacher based on the contents of his letter

  violated the First Amendment. Id. at 573-75.

            From Pickering and its progeny, the Supreme Court has distilled a two-part inquiry to

  analyze the constitutional protection accorded to public employee speech. Garcetti, 547 U.S. at

  418. The first step is to determine whether the employee spoke as a citizen on a matter of public



                                                  11
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 12 of 51 PageID #: 634




  concern. Id. (citation omitted). If the answer is “no,” the employee has no First Amendment

  cause of action based on the employer’s reaction to the speech. Id. (citation omitted). If the

  answer is “yes,” then the possibility of a First Amendment claim arises, and the second step is to

  determine whether the government entity had an adequate justification for treating the employee

  differently from any other member of the general public. Id. (citation omitted).

         When considering whether an employee spoke as a private citizen, the fact that the

  employee spoke inside his workplace, rather than publicly, is not dispositive. Id. at 420. Neither

  is the fact that the speech “concerned the subject matter of [his] employment.” Id. at 421.

  However, “when public employees make statements pursuant to their official duties, the

  employees are not speaking as citizens for First Amendment purposes, and the Constitution does

  not insulate their communications from employer discipline.” Id. Determining the official

  duties of an employee requires “a practical inquiry into what duties the employee is expected to

  perform.” Houskins v. Sheahan, 549 F.3d 480, 490 (7th Cir. 2008) (citation omitted).

         In Wozniak v. Adesida, 932 F.3d 1008, 1010 (7th Cir. 2019), the Seventh Circuit Court of

  Appeals concluded that a university professor acted “in his capacity as a teacher” when he

  “interrogated” students about their failure to recommend him for an award and posted

  information about the students online. Id. at 1010. Recognizing that such conduct did not

  involve the professor’s “core academic duties” such as running his classroom, grading exams, or

  assisting students in writing papers, the Court determined that “how faculty members relate to

  students is part of their jobs.” Id. (emphasis in original).

         In assessing whether speech addresses a matter of public concern, courts look to the

  “content, form, and context” of a given statement. Chaklos v. Stevens, 560 F.3d 705, 712 (7th

  Cir. 2009) (quoting Connick v. Myers, 461 U.S. 138, 147-48, 148 n.7 (1983)). Though none of



                                                    12
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 13 of 51 PageID #: 635




  these factors is singularly dispositive, content is the most important of the three. Milwaukee

  Deputy Sheriff’s Ass’n v. Clarke, 574 F.3d 370, 377 (7th Cir. 2009) (citation omitted).

  Furthermore, when examining the context of speech, the employee’s motive for speaking is a

  relevant consideration. Id. (citations omitted). To that end, motive “matters to the extent that

  even speech on a subject that would otherwise be of interest to the public will not be protected if

  the expression addresses only the personal effect upon the employee, or if the only point of the

  speech was to further some purely private interest.”          Id. (emphasis in original) (internal

  quotations and citation omitted).

         Here, Mr. Kluge has failed to state any claim under the First Amendment because, as a

  matter of law, the speech at issue is not constitutionally protected. Importantly, he is not

  asserting that he was disciplined for criticizing or opposing the Policy, but that he was

  disciplined for refusing to follow it in his classroom by refusing to call students by the first

  names listed in PowerSchool. Mr. Kluge’s own allegations establish that the way in which he

  addresses students is part of his official duties as a teacher. Mr. Kluge expressly alleges that

  BCSC sought to regulate his interactions with students inside school and in the context of the

  school day or school activities. [Filing No. 15 at 15 (alleging that BCSC applies its “speech code

  policies to regulate all interactions faculty members have with students in the classroom or

  within the school”).] While addressing students by name may not be part of the music or

  orchestra curriculum, it is difficult to imagine how a teacher could perform his teaching duties on

  any subject without a method by which to address individual students. Indeed, addressing

  students is necessary to communicate with them and teach them the material—as the Seventh

  Circuit has stated, how teachers relate to students is part of their jobs, and running a classroom is

  a “core academic dut[y].” Wozniak, 932 F.3d at 1010. Thus, the speech at issue was part of Mr.



                                                   13
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 14 of 51 PageID #: 636




  Kluge’s official duties, and this alone is sufficient to preclude any free speech claim under the

  First Amendment.

         However, the Court also concludes that Mr. Kluge’s choice as to how to address a given

  student did not involve a matter of public concern. To be sure, issues relating to the treatment of

  individuals based on their gender identity are of great public importance. See Janus v. Am.

  Fed’n of State, Cty., & Mun. Employees, Council 31, 138 S. Ct. 2448, 2476 (2018) (recognizing

  that “gender identity” is a “sensitive political topic[]” that is “undoubtedly [a] matter[] of

  profound value and concern to the public”). However, Mr. Kluge was not conveying a message

  concerning such matters when he refused to call students by their names as listed in

  PowerSchool or referred to students by last name only, because the act of referring to a particular

  student by a particular name does not contribute to the broader public debate on transgender

  issues. Instead, choosing the name to call a student constituted a private interaction with that

  individual student and a private statement about Mr. Kluge’s subjective perception of that

  student. In addition, according to Mr. Kluge’s own allegations, the only point of his speech was

  to address students. He did not tell students that he had opinions about using transgender

  students’ preferred names or explain why he was using last names only. [Filing No. 15 at 10.]

  Thus, Mr. Kluge’s speech—merely stating (or refusing to state) names and pronouns without

  explaining that his opposition to “affirming” transgender students was the reason for doing so—

  adds little to the public discourse on gender identity issues, and therefore is not the kind of

  speech that is valuable to the public debate. Cf. Garcetti, 547 U.S. at 420 (acknowledging that

  underlying the public concern inquiry is “the importance of promoting the public’s interest in

  receiving the well-informed views of government employees engaging in civic discussion”).




                                                  14
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 15 of 51 PageID #: 637




         Because the speech at issue was pursuant to Mr. Kluge’s official duties as a public

  employee and did not involve a matter of public concern, he cannot maintain a cause of action

  for his employer’s regulation of or reaction to his speech. See id. at 418. Accordingly, BCSC’s

  Motion to Dismiss is GRANTED as to Mr. Kluge’s claims for retaliation, content and viewpoint

  discrimination, and compelled speech under the First Amendment, and those claims (Counts 4, 5,

  and 6) are DISMISSED.

             2. First Amendment Free Exercise Claim (Count 7)

         Mr. Kluge asserts in his Amended Complaint that his “views and expression related to

  gender dysphoria are motivated by his sincerely-held religious beliefs, are avenues through

  which he exercises his religious faith, and constitute a central component of his sincerely-held

  religious beliefs.” [Filing No. 15 at 23.] Accordingly, he alleges, expressing BCSC’s “mandated

  message regarding gender dysphoria” by using the names listed in PowerSchool would require

  him to violate his sincerely-held religious beliefs. [Filing No. 15 at 23.] Moreover, he alleges

  that BCSC’s “transgender policies and related practices” are neither neutral nor generally

  applicable because they “represent a system of individualized assessments” and allow BCSC to

  specifically target religious expression and express hostility toward such expression. [Filing No.

  15 at 23.] Mr. Kluge also asserts that the policies and practices are under-inclusive because they

  prohibit some expression while allowing “other expression equally harmful to [BCSC’s] asserted

  interests.” [Filing No. 15 at 23.] He alleges that BCSC’s discipline of him “for communicating

  his views on issues related to gender dysphoria” violated his religious beliefs and his right to free

  exercise of religion. [Filing No. 15 at 24.]

         BCSC argues that the policy requiring faculty to address students by the names listed in

  PowerSchool—which is the only specific policy that Mr. Kluge challenges—is both neutral and


                                                   15
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 16 of 51 PageID #: 638




  generally applicable. [Filing No. 45 at 20.] Specifically, it applies to all faculty, not just to

  faculty members of a certain religion, and there is no indication that, in imposing the

  requirement, BCSC intended to discriminate based on any religion. [Filing No. 45 at 20.] BCSC

  further argues that the purpose of the policy was to provide the faculty with an easy-to-follow

  rule for addressing students, and Mr. Kluge does not claim that the rule lacks a legitimate

  purpose. [Filing No. 45 at 20-21.]

         In response, Mr. Kluge reiterates the allegations stated in his Amended Complaint, states

  that these allegations must be taken as true, and asserts that they state a claim for violation of his

  right to free exercise of religion. [Filing No. 57 at 28.]

         BCSC replies that Mr. Kluge’s reiterated allegations contain legal conclusions, which the

  Court is not required to accept as true, and maintains that the free exercise claim should be

  dismissed. [Filing No. 60 at 10.]

         “[N]o Free Exercise Clause violation results where a burden on religious exercise is the

  incidental effect of a neutral, generally applicable, and otherwise valid regulation, in which case

  such regulation need not be justified by a compelling governmental interest.” Vision Church v.

  Vill. of Long Grove, 468 F.3d 975, 998 (7th Cir. 2006) (quoting Civil Liberties for Urban

  Believers v. City of Chicago, 342 F.3d 752, 763 (7th Cir. 2003)) (internal quotations omitted);

  see also Employment Div., Dep’t of Human Res. of Oregon v. Smith, 494 U.S. 872, 879 (1990)

  (“[T]he right of free exercise does not relieve an individual of the obligation to comply with a

  ‘valid and neutral law of general applicability on the ground that the law proscribes (or

  prescribes) conduct that his religion prescribes (or proscribes).’”) (citation omitted).

         However, the Supreme Court has “been careful to distinguish such [neutral and generally

  applicable] laws from those that single out the religious for disfavored treatment.”



                                                    16
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 17 of 51 PageID #: 639




  Lutheran Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012, 2020 (2017). For example, the

  Court has struck down “facially neutral” city ordinances prohibiting certain forms of animal

  slaughter after concluding that the ordinances were not in fact neutral or generally applicable but

  instead had a discriminatory purpose of prohibiting residents from performing sacrificial rituals

  integral to their practice of the Santeria religion. Id. at 2021 (citing Church of Lukumi Babalu

  Aye, Inc. v. Hialeah, 508 U.S. 520, 533-33 (1993)). Summarizing its Free Exercise Clause

  jurisprudence, the Supreme Court reiterated that laws may not discriminate against religious

  beliefs, regulate or outlaw conduct because it is religiously motived, or impose special

  disabilities based on one’s religious status. Trinity, 137 S. Ct. at 2021 (citations omitted).

         Here, Mr. Kluge’s allegations and supporting documentation demonstrate that the Policy

  was neutral and generally applicable: every teacher, regardless of religious belief, was required

  to address every student by the name listed in PowerSchool, regardless of what that name was or

  why. Furthermore, Mr. Kluge does not allege that any of BCSC’s policies or practices were

  developed to target any particular religious belief, affiliation, or activity, and, to the contrary, he

  alleges that these policies and practices were part of an effort to “affirm childhood gender

  dysphoria.” [Filing No. 15 at 6.] Although he asserts that the Policy required individual

  assessments, is under-inclusive, and permits other “harmful” speech, these allegations are

  conclusory, unsupported, and inconsistent with his allegations demonstrating that the Policy was

  straightforward and clear in the sense that it requires teachers to refer to students by the names

  listed in PowerSchool—nothing more, nothing less, and without room for individualized

  judgments. Notably, no other BCSC policy is alleged to be the basis of his discipline. Because

  the Policy is neutral and generally applicable and Mr. Kluge has not alleged facts showing that it

  targeted or otherwise was motivated by an animus toward any particular religion or religious



                                                    17
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 18 of 51 PageID #: 640




  belief, he has not stated a claim for violation of the Free Exercise Clause. Accordingly, BCSC’s

  Motion to Dismiss is GRANTED as to this claim (Count 7), which is DISMISSED.

               3. Unconstitutional Conditions (Count 8)

         In the Amended Complaint, Mr. Kluge asserts that, by conditioning his employment on

  his willingness to surrender his constitutional rights, BCSC imposed an unconstitutional

  condition upon him in violation of the First Amendment. [Filing No. 15 at 24.] Specifically, he

  asserts that BCSC’s “transgender policies in practices and the[] enforcement of those policies

  and practices” require faculty members to surrender their constitutionally-protected rights to

  freedom of speech, free exercise of religion, due process, and equal protection as a condition to

  their receipt of a state benefit in the form of continuing employment as a public school teacher.

  [Filing No. 15 at 25.]

         BCSC asserts that the unconstitutional conditions claim fails because: (1) Mr. Kluge has

  not alleged facts showing that BCSC violated the Constitution; and (2) the unconstitutional

  conditions doctrine has not been extended beyond the context of political patronage as a

  condition of public employment. [Filing No. 45 at 19.]

         Mr. Kluge responds that the unconstitutional conditions doctrine logically extends to

  other First Amendment violations, including claims based upon speech and religious exercise.

  [Filing No. 57 at 29.] He maintains that he has stated a claim for unconstitutional conditions.

  [Filing No. 57 at 29.]

         In reply, BCSC asserts that the Court should decline to extend the unconstitutional

  conditions doctrine beyond the political patronage context, and maintains that, in any event, the

  claim fails because Mr. Kluge has not demonstrated that a First Amendment violation has

  occurred. [Filing No. 60 at 10-11.]


                                                 18
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 19 of 51 PageID #: 641




         As a preliminary matter, BCSC’s argument that the unconstitutional conditions doctrine

  does not apply outside the context of political patronage conditions is contrary to existing

  caselaw. E.g., Koontz v. St. Johns River Water Mgmt. Dist., 570 U.S. 595, 604 (2013) (“We

  have said in a variety of contexts that ‘the government may not deny a benefit to a person

  because he exercises a constitutional right.’ . . . Those cases reflect an overarching principle,

  known as the unconstitutional conditions doctrine, that vindicates the Constitution’s enumerated

  rights by preventing the government from coercing people into giving them up.” (emphasis

  added) (citations omitted)).   Indeed, there is support for the specific proposition that the

  unconstitutional conditions doctrine prevents the government from imposing conditions that

  violate other provisions of the First Amendment beyond political association. See Garcetti, 547

  U.S. at 413 (“It is well settled that ‘a State cannot condition public employment on a basis that

  infringes the employee’s constitutionally protected interest in freedom of expression.’” (quoting

  Connick, 461 U.S. at 142)); Dolan v. City of Tigard, 512 U.S. 374, 407 n.12 (1994) (“[M]odern

  decisions invoking the [unconstitutional conditions] doctrine have most frequently involved First

  Amendment liberties.”).

         Nevertheless, Mr. Kluge’s claim, while cognizable, fails for the simple reason that, as

  discussed above, Mr. Kluge has not alleged facts demonstrating that BCSC violated the

  Constitution. In other words, he has not stated a claim that any of BCSC’s policies or conditions

  on his employment were unconstitutional.        Accordingly, BCSC’s Motion to Dismiss is

  GRANTED as to the unconstitutional conditions claim (Count 8), which is DISMISSED.

               4. Fourteenth Amendment Due Process Claim (Count 9)

         In the Amended Complaint, Mr. Kluge alleges that BCSC violated his right to due

  process of law by “threatening to punish and punishing [him] under vague and overbroad


                                                 19
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 20 of 51 PageID #: 642




  policies and practices.” [Filing No. 15 at 26.] Specifically, he asserts that the “transgender

  policies and related practices” are unconstitutionally vague because they grant BCSC officials

  “unbridled discretion in deciding what constitutes ‘gender dysphoria’ and ‘gender

  discrimination,’ because they utilize terms that are inherently subjective and elude any precise or

  objective definition that would be consistent from one official, teacher, or student to another, and

  because they are incapable of providing meaningful guidance to Defendants.” [Filing No. 15 at

  27.] He alleges that the policies lack objective criteria, factors, or standards, rendering them

  unconstitutionally vague. [Filing No. 15 at 27.]

         BCSC argues that the Policy is not vague or overbroad, and Mr. Kluge’s own allegations

  defeat his vagueness claim, because he admits that he was aware of the consequences of

  addressing students by their last names only or by a name other than that listed in PowerSchool.

  [Filing No. 45 at 21-22.]

         Mr. Kluge responds that he has stated a valid due process claim because “BCSC’s

  policies were informal, sometimes unwritten, and when written, suggested they were subject to

  change,” and, as a result, were unconstitutionally vague. [Filing No. 57 at 30.] He argues that

  such vagueness is illustrated by the fact that the requirement that teachers use students’ names

  listed in PowerSchool suggests that a teacher could use students’ last names, which appear in

  PowerSchool, but BCSC changed its policy without warning to prohibit that practice. [Filing

  No. 57 at 30-31.] He asserts that BCSC’s policies incorrectly stated that teachers who work at

  public schools sign up to follow the school’s rules, even if those rules conflict with their personal

  beliefs. [Filing No. 57 at 31.] Finally, he asserts that similarly-situated teachers must guess

  which “gender dysphoria policies” are in effect at any given time, and supervisors will differ as

  to their enforcement of these policies. [Filing No. 57 at 31.]



                                                   20
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 21 of 51 PageID #: 643




         In reply, BCSC asserts that Mr. Kluge fails to address his awareness of the consequences

  of not addressing students by the first names listed in PowerSchool. [Filing No. 60 at 11.]

         A public employee may challenge the rules pursuant to which he was disciplined on the

  basis that they are void for vagueness. See Greer v. Amesqua, 212 F.3d 358, 369 (7th Cir. 2000).

  A government regulation, like a criminal statute, generally is impermissibly vague if people of

  common intelligence must guess at its meaning and could differ as to its application. Id.

  However, “the government acting in the role of employer enjoys much more latitude in crafting

  reasonable work regulations for its employees” than it does in crafting regulations applicable to

  the general public. Id.; see also Brown v. Chicago Bd. of Educ., 824 F.3d 713, 717 (7th Cir.

  2016) (noting that “an employee code of conduct need not be as clear as a criminal law”).

         Here, as a preliminary matter, although Mr. Kluge takes issue with the alleged vagueness

  of many of BCSC’s different policies related to transgender students—as well as with the alleged

  overall lack of clarity concerning when and how the school enforced those different policies—

  the only rule pursuant to which Mr. Kluge was disciplined was the Policy requiring him to

  address students by the first names and pronouns listed in PowerSchool. Thus, that is the only

  rule that the Court needs to consider in determining whether Mr. Kluge has stated a plausible due

  process claim based on vagueness. His allegations concerning other issues—such as restrooms

  or changing rooms—are not relevant to this analysis.

         With that limitation in mind, Mr. Kluge’s allegations defeat his due process claim. The

  materials attached to the Amended Complaint acknowledge that BCSC’s policies related to the

  treatment of transgender students were in flux as the school district sought to determine workable

  solutions to newly-arising issues. [See Filing No. 15-4 at 7 (“BCSC is working to develop policy

  that reflects the answers [to faculty policy questions presented in] this document.”).] However,



                                                 21
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 22 of 51 PageID #: 644




  based on Mr. Kluge’s own allegations, there can be no dispute that, after BCSC terminated the

  last-names-only arrangement, the Policy required him to refer to students by the first names

  listed in PowerSchool. [Filing No. 15 at 7 (alleging that faculty “were instructed to use the

  transgender students’ preferred names” listed in PowerSchool); Filing No. 15-4 at 9 (stating, in

  response to a question about how to address students after the last-name-only arrangement ended

  after the 2017-2018 school year, that “moving forward it is our expectation the student will be

  called by the first name listed in PowerSchool”).] Mr. Kluge’s argument that the Policy was so

  vague that it appeared to permit the last-names-only arrangement—because students’ last names

  are necessarily listed in PowerSchool—is illogical and disingenuous at best. Mr. Kluge’s claims

  are all based on his having to use “transgender names” from the PowerSchool database. [Filing

  No. 15 at 7-8; Filing No. 15 at 10; Filing No. 15 at 15.] If he was—and still is—willing to use

  students’ last names only, then the first names alone must be the “transgender names” that he

  wanted to avoid. Thus, he must have understood the Policy to require the use of first names, and

  he did not have to guess at its meaning. See Greer, 212 F.3d at 369. There can also be no

  serious dispute that Mr. Kluge’s allegations demonstrate his own understanding and awareness

  of the Policy and its requirements long before his resignation, as he had several conversations

  with school administrators concerning his assertions that the Policy conflicted with his religious

  beliefs and addressing his desire not to follow the Policy. [Filing No. 15 at 7-14; Filing No. 15-3

  at 2-6.] Accordingly, Mr. Kluge has failed to state a claim that the Policy was unconstitutionally

  vague, and BCSC’s Motion to Dismiss is GRANTED as to this claim (Count 9), which is

  DISMISSED.




                                                  22
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 23 of 51 PageID #: 645




               5. Title VII Claims (Counts 1, 2, and 3)

                 a. Count 1: Religious Discrimination for Failure to Accommodate

         As to Count 1, Mr. Kluge asserts that BCSC, in violation of Title VII, discriminated

  against him in the terms and conditions of his employment on the basis of his sincerely-held

  religious beliefs by: (1) refusing to discuss an accommodation for those beliefs; (2) agreeing in

  writing to the last-names-only arrangement that did not result in undue hardship, then removing

  that arrangement without identifying any undue hardship it caused; and (3) “coercing [his]

  conditional resignation under threat of termination.” [Filing No. 15 at 17.]

         BCSC argues that Mr. Kluge has failed to state a failure-to-accommodate claim because

  the facts alleged do not demonstrate an objective conflict between his teaching duties and his

  sincerely-held religious beliefs.   [Filing No. 45 at 7-10.]     Specifically, BCSC asserts that

  referring to students by the name and gender listed in the PowerSchool database constituted a

  purely administrative duty and did not require Mr. Kluge to express approval for the reasons

  underlying any particular name change, congratulate a transgender student for transitioning, or

  endorse or otherwise show support for transgender issues. [Filing No. 45 at 8-10.]

         Mr. Kluge responds that the allegations in his Amended Complaint establish a prima

  facie case of religious discrimination based on failure to accommodate. [Filing No. 57 at 12-15.]

  He asserts that addressing students by the names listed in PowerSchool is not an administrative

  function, as it is “grossly incorrect to suggest that requiring teachers to use a new name selected

  by an adolescent suffering from gender dysphoria is not an expression of approval, acceptance,

  and even celebration.” [Filing No. 57 at 13.] 4 He also appears to assert that, because BCSC


  4
    Mr. Kluge further argues that the last-names-only arrangement did not create an undue hardship
  for BCSC. [Filing No. 57 at 15.] BCSC did not address this issue in its Motion to Dismiss,
  stating that its “undue hardship defense is outside the scope of this Motion” and reserving the
                                                  23
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 24 of 51 PageID #: 646




  agreed to the last-names-only arrangement for a period of time, it is estopped from arguing that

  the Policy does not conflict with his sincerely-held religious beliefs. [Filing No. 57 at 12-13.] 5

         In reply, BCSC reiterates the argument made in its initial brief that calling students by the

  names listed in PowerSchool constitutes a purely administrative duty and there is no objective

  conflict between that duty and Mr. Kluge’s religious beliefs. [Filing No. 60 at 2-4.] BCSC also

  asserts that Mr. Kluge has not identified any authority supporting his argument that BCSC is

  estopped from denying that an objective conflict exists between the Policy and Mr. Kluge’s

  religious beliefs, and, in any event, nothing in the Amended Complaint reflects that, in

  permitting the last-names-only arrangement, BCSC affirmatively agreed that such conflict

  existed. [Filing No. 60 at 2-3.]

         Title VII prohibits employers from discriminating against employees on the basis of their

  religion, and also requires employers to accommodate employees’ sincerely-held religious

  beliefs where they conflict with rules of employment and where providing an accommodation

  would not result in undue hardship.          42 U.S.C. §§ 2000e(j), 2000e-2(a)(1); EEOC v.

  Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028, 2031-32 (2015). To state a prima facie case


  right to raise it later if warranted. [Filing No. 45 at 8 n.4.] The Court agrees with BCSC that the
  undue hardship question, which is a factual determination that only becomes relevant after a
  plaintiff has made a prima facie case of failure to accommodate and is a matter to be proved by a
  defendant, is not properly before the Court at this time. See Porter v. City of Chicago, 700 F.3d
  944, 951 (7th Cir. 2012) (explaining that, after the plaintiff establishes a prima facie case, the
  burden shifts to the defendant to show that providing an accommodation would result in undue
  hardship).
  5
   Also omitted from the Court’s recitation of Mr. Kluge’s argument is his inflammatory,
  hyperbolic, and irrelevant hypothetical discussion of how teachers might feel if students came to
  school pretending to have a disability or claiming to be of a different race than they really are.
  [Filing No. 57 at 14-15.] The Court notes that such rhetoric is an unnecessary distraction as it
  does not—nor does it appear intended to—further the resolution of the legal issues in dispute.
  While the Court understands that the parties on both sides of this litigation may have strong
  convictions as to their positions, such unhelpful language and tone are inconsistent with the level
  of professionalism expected by this Court and shall be left out of future filings in this matter.
                                                   24
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 25 of 51 PageID #: 647




  of religious discrimination based on failure to accommodate, a plaintiff must show that his

  religious belief or practice conflicted with a requirement of his employment and that his religious

  observance or practice was the basis for the discriminatory treatment or adverse employment

  action.    Porter v. City of Chicago, 700 F.3d 944, 951 (7th Cir. 2012), as modified by

  Abercrombie, 135 S. Ct. at 2032-33. 6

            “A Title VII plaintiff need not set forth allegations of a prima facie case in the

  complaint.”     Moranski v. Gen. Motors Corp., 433 F.3d 537, 539 (7th Cir. 2005) (citing

  Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 (2002)).          Instead, the plaintiff alleging a

  violation of Title VII need only provide a “short and plain statement of the claim showing that

  the pleader is entitled to relief.” Id.; Fed. R. Civ. P. 8(a).

            Both parties discuss Summers v. Whitis, 2016 WL 7242483 (S.D. Ind. Dec. 15, 2016),

  which BCSC asserts dictates dismissal of this claim. In Summers, plaintiff Linda Summers

  worked as a deputy clerk in the Harrison County, Indiana Clerk’s Office until she was fired for

  refusing to process marriage licenses for same-sex couples based on her religious opposition to

  same-sex marriage. Id. at *1. The Court granted summary judgment in favor of the defendants

  on Ms. Summers’ failure-to-accommodate claim, concluding that there was no objective conflict

  between her religious belief and the requirement that she process marriage licenses for same-sex

  couples. Id. at *7. The Court emphasized that the conflict inquiry must be objective, because if


  6
    In Porter, the Court articulated an additional element of the prima facie case for failure-to-
  accommodate: that the employee called the religious practice to his employer’s attention. 700
  F.3d at 951. However, the Supreme Court later made clear that an employee need not prove that
  his employer had actual knowledge of the religious belief or practice, and instead must
  demonstrate only that the desire not to accommodate was a motivating factor in an adverse
  employment action. See Abercrombie, 135 S. Ct. at 2032-33. Other District Courts in this
  Circuit have therefore disregarded this additional element. See, e.g., Jackson v. NTN Driveshaft,
  Inc., 2017 WL 1927694, at *1 (S.D. Ind. May 10, 2017). This Court will do the same, although
  it makes no difference because Mr. Kluge’s factual allegations demonstrate that BCSC was
  aware of his religion-based objections to the Policy.
                                                     25
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 26 of 51 PageID #: 648




  it were purely subjective, there would be no reason to include it as a part of the prima facie case.

  Id. at *5.

          The Summers Court determined that Ms. Summers was merely required to process

  licenses by viewing the application, verifying that certain information was correct, collecting a

  statutory fee, printing a form, and recording the license in a book for the public record. Id. at *5.

  “She was simply tasked with certifying—on behalf of the state of Indiana, not on her own

  behalf—that the couple was qualified to marry under Indiana law,” a duty which the Court

  concluded was “purely administrative.” Id. The Court emphasized that Ms. Summers was not

  required to perform marriage ceremonies, personally sign marriage certificates, attend marriage

  ceremonies, say congratulations, offer a blessing, pray with couples, or condone or express

  religious approval of any particular marriage. Id. Because there was no conflict between her

  religious belief and her job duties, the employer had no duty to accommodate Ms. Summers’

  beliefs. See id. (“If the employee fails to show a bona fide conflict, it makes no sense to speak of

  a duty to accommodate.”) (quoting Ansonia Bd. of Educ. v. Philbrook, 479 U.S. 60, 76 (1986)

  (Stevens, J., concurring in part and dissenting in part)) (internal quotations omitted).

          Summers is distinguishable from the instant case in one important respect: it was decided

  at the summary judgment stage with the benefit of factual development and where the plaintiff

  had the burden of establishing a prima facie case. Here, however, the Court is bound by the

  standard of review to accept all of Mr. Kluge’s factual allegations as true and merely determine

  whether he has stated a plausible claim. Mr. Kluge alleges that, insofar as transgender students

  are concerned, using the names as listed in the PowerSchool database violates his religious belief

  that “encouraging students to present themselves as the opposite sex by calling them an opposite-

  sex first name is sinful.” [Filing No. 15 at 10.] Because the Court must accept this allegation as



                                                   26
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 27 of 51 PageID #: 649




  true, it follows that the Court must also conclude that Mr. Kluge has alleged a conflict between

  the Policy and his sincerely-held religious beliefs. To conclude otherwise would require a

  qualitative analysis of the Policy and Mr. Kluge’s religious beliefs, which is better suited for a

  later stage in the litigation. The Court must also accept as true the allegations that BCSC refused

  to accommodate Mr. Kluge’s belief where doing so would not result in undue hardship and that

  this conflict was the basis of BCSC’s demand for his resignation, and together these allegations

  state a claim for failure to accommodate. 7 Accordingly, BCSC’s Motion to Dismiss Mr. Kluge’s

  Title VII failure-to-accommodate claim is DENIED, and that claim (Count 1) shall proceed. 8

                 b. Count 2: Retaliation

         Mr. Kluge asserts that BCSC retaliated against him for engaging in protected conduct by:

  (1) agreeing to the last-names-only accommodation and then withdrawing the accommodation

  without demonstrating that it caused undue hardship; and (2) telling him that he could either “use

  transgender names and pronouns, resign, or be terminated.” [Filing No. 15 at 17-18.]




  7
    The Court is not, as Mr. Kluge requests, giving any sort of estoppel effect to BCSC’s attempt at
  a compromise through the last-names-only arrangement, as its efforts (or lack thereof) to
  cooperate with Mr. Kluge’s preferences do not determine the extent of its legal obligation (or
  lack thereof) to accommodate his religious beliefs. Nevertheless, the allegation that there was an
  “accommodation” in place that was later withdrawn is indicative that there might be a question
  of undue hardship which, again, is a factual matter not properly resolved at this stage in the
  litigation.
  8
    Notably, it is not inconsistent to permit Mr. Kluge’s Title VII claim to proceed where he does
  not have a First Amendment claim concerning his exercise of religion in the workplace. Existing
  caselaw dictates that the Title VII inquiry is distinct from the constitutional free exercise
  question. See Ryan v. U.S. Dep’t of Justice, 950 F.2d 458, 461 (7th Cir. 1991) (“Title VII
  requires of the [government employer] more than the Constitution in its own right. An employer
  may not discriminate on account of religion—that is to say, may not use an employee’s religion
  as a ground of decision.”); Filinovich v. Claar, 2006 WL 1994580, at *4 (N.D. Ill. July 14, 2006)
  (“[T]he Free Exercise Clause does not require Defendants to provide Plaintiff an accommodation
  from their neutral and generally applicable employment requirement.”).
                                                  27
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 28 of 51 PageID #: 650




            BCSC argues that the retaliation claim fails for the same reasons that the failure-to-

  accommodate claim fails: using the names listed in PowerSchool is an administrative activity

  that does not conflict with his religious beliefs. [Filing No. 45 at 10.] In addition, BCSC argues

  that Mr. Kluge has not adequately stated a claim for retaliation because there is no causal

  connection between his request for an accommodation and ultimate resignation. [Filing No. 45

  at 11.] Specifically, BSCS asserts that “[i]t defies logic that [BCSC] would accommodate [Mr.]

  Kluge in several ways from the outset, then somehow concoct student complaints as an excuse to

  rescind the last-name accommodation, all because [BCSC] harbored discriminatory animus

  toward [Mr.] Kluge from the beginning.” [Filing No. 45 at 11.]

            Mr. Kluge responds that the Court must accept as true his allegation that BCSC’s reason

  for withdrawing the last-names-only accommodation—i.e., student complaints—was pretextual.

  [Filing No. 57 at 16.] He maintains that he has stated a claim for retaliation, and asserts that

  BCSC cannot articulate a legitimate, non-discriminatory reason for its actions. [Filing No. 57 at

  16-17.]

            In reply, BCSC argues that it is apparent from Mr. Kluge’s attempt to rescind his

  resignation that he was aware of the student complaints underlying BCSC’s decision to withdraw

  the last-name-only accommodation, but, in any event, the Court need not accept his pretext

  argument because it merely establishes a possibility that he is entitled to relief, which falls short

  of the standard of review. [Filing No. 60 at 5.]

            To state a claim for retaliation under Title VII, the plaintiff must allege facts showing that

  he engaged in statutorily protected expression and was subjected to an adverse employment

  action as a result. Carlson v. CSX Transp., Inc., 758 F.3d 819, 828 (7th Cir. 2014) (citations

  omitted). Here, for the reasons discussed above and given the standard of review on a motion to



                                                     28
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 29 of 51 PageID #: 651




  dismiss, the Court cannot conclude that BCSC had no duty to accommodate Mr. Kluge’s

  religious beliefs, and therefore the Court also cannot conclude that his retaliation claim fails on

  that basis. BCSC’s alternative argument is that it “defies logic” that BCSC would first permit

  the last-names-only arrangement and then subsequently withdraw that arrangement based on

  religious animus. However, accepting Mr. Kluge’s allegations as true—which the Court must

  do—it is plausible that school officials, over time, became less inclined to tolerate Mr. Kluge’s

  religious beliefs and used the idea of student complaints as a pretext to withdraw the last-names-

  only arrangement, refuse to provide another accommodation to which Mr. Kluge was entitled,

  and force him to resign. Whether Mr. Kluge can produce evidence to support such a contention

  is another question entirely, which is not before the Court at this time. 9 Nevertheless, at this

  stage, the Court concludes that Mr. Kluge’s allegations were sufficient to state a claim for

  retaliation under Title VII. Accordingly, BCSC’s Motion to Dismiss is DENIED as to the Title

  VII retaliation claim, and that claim (Count 2) shall proceed.

                 c. Count 3: Hostile Work Environment

         Mr. Kluge alleges that BCSC created a hostile work environment by “demanding that

  [he] address students with gender dysphoria by their preferred names, resign, or be terminated.”

  [Filing No. 15 at 18.] He alleges that BSCS gave him an “untenable choice” between violating

  his conscience and sincerely-held religious beliefs or losing his job, and “effectively told [him]

  to leave his religion outside of the classroom or get out.” [Filing No. 15 at 18.] He asserts that

  this hostile environment was so severe and pervasive that it adversely affected his working

  conditions. [Filing No. 15 at 18.]


  9
    The Court is assuming that Mr. Kluge’s allegations concerning pretext are supported by a good-
  faith basis for asserting them and warns that the revelation that they were not could have
  consequences under Federal Rule of Civil Procedure 11 and 28 U.S.C § 1927.
                                                  29
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 30 of 51 PageID #: 652




         BCSC argues that Mr. Kluge’s allegations are insufficient to state a claim for hostile

  work environment because BCSC merely required him, and all faculty, to address students by the

  names listed in PowerSchool, which does not rise to the level of the “hellish” environment

  necessary to state a claim under Title VII. [Filing No. 45 at 12-13.]

         Mr. Kluge responds that he need not allege facts demonstrating that his work

  environment was “hellish.” [Filing No. 57 at 17.] Instead, he argues, his allegations need only

  show that he was subjected to unwelcome harassment based on a protected characteristic, that

  such harassment was so severe or pervasive that it altered the conditions of employment and

  created an abusive work environment, and that there is a basis for employer liability. [Filing No.

  57 at 18.] Mr. Kluge asserts that his allegations satisfy this standard because the combined

  actions and statements of Superintendent Snapp, Principal Daghe, and Ms. Gordon directing him

  to either violate his sincerely-held religious beliefs or leave his job amounted to harassment.

  [Filing No. 57 at 18-19.]

         In reply, BCSC asserts that Mr. Kluge has not alleged facts showing that BCSC’s conduct

  was objectively offensive or severe and pervasive and has not cited any case supporting his

  proposition that requiring him to address students by the names listed in the school’s database

  can support a hostile work environment claim. [Filing No. 60 at 6.]

         To state a claim for hostile work environment under Title VII, a plaintiff must allege facts

  demonstrating that: (1) he was subject to unwelcome harassment; (2) the harassment was based

  on a characteristic or category protected by Title VII; (3) the harassment was so severe or

  pervasive as to alter the conditions of employment and create a hostile or abusive working

  environment; and (4) there is a basis for employer liability. Huri v. Office of the Chief Judge of

  the Circuit Court of Cook Cty., 804 F.3d 826, 833-34 (7th Cir. 2015) (citation omitted). In



                                                  30
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 31 of 51 PageID #: 653




  determining whether the plaintiff has stated a claim that the work environment was “objectively

  hostile,” the Court must consider the totality of the circumstances, including the frequency of

  discriminatory conduct, its severity, whether it is physically threatening or humiliating, whether

  it unreasonably interfered with the employee’s work performance, and the relationship between

  the harassing party and the party being harassed. Alamo v. Bliss, 864 F.3d 541, 550 (7th Cir.

  2017) (citations omitted). Although the workplace need not be “hellish” to state a claim for

  hostile work environment, it must be so pervaded by discrimination that the terms and conditions

  of employment are altered. Id. (citations omitted).

         Mr. Kluge’s allegations do not state a plausible claim for hostile work environment under

  Title VII. While he alleges that BCSC took disciplinary actions against him for his failure to

  follow the Policy, none of his allegations demonstrate that he was frequently harassed,

  threatened, or humiliated, or that his work environment became abusive as a result of this

  discipline. Furthermore, while he alleges that BCSC’s actions were so severe and pervasive that

  they adversely affected his working conditions, this is a conclusory statement that the Court is

  not required to credit, and it is unsupported by any specific factual allegations demonstrating that

  he was harassed. Indeed, he does not allege that his work performance was impeded, and instead

  alleges that his students excelled. [Filing No. 15 at 9.] Accordingly, BCSC’s Motion to Dismiss

  is GRANTED as to this claim (Count 3), which is DISMISSED.

               6. Indiana Constitutional Claims (Count 11)

         Mr. Kluge asserts in the Amended Complaint that BCSC’s transgender policies and the

  enforcement of those policies violate his rights to free exercise of religion guaranteed by Article

  1, Sections 2 and 3 of the Indiana Constitution. [Filing No. 15 at 29-30.] He alleges that, by

  punishing him and threatening to punish him for exercising his sincerely-held religious beliefs,


                                                  31
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 32 of 51 PageID #: 654




  BCSC infringed on his right to engage freely in his religious convictions and practices and

  forced him to violate his conscience. [Filing No. 15 at 29.] He asserts that BCSC’s policies do

  not serve any government interest of sufficient magnitude to override his right to live according

  to the dictates of his faith and according to his own conscience. [Filing No. 15 at 29-30.]

         BCSC argues that this claim should be dismissed because there is no caselaw establishing

  that the protections created by Article 1, Sections 2 and 3 of the Indiana Constitution apply in the

  context of public employment. [Filing No. 45 at 24.]

         Mr. Kluge responds that, although no case has applied these provisions in the public

  employment context, “[i]t seems logical the protection should apply to public employment,” and

  this Court should either conclude that it does, or, alternatively, certify the question to the Indiana

  Supreme Court for determination. [Filing No. 57 at 32-33.]

         In reply, BCSC maintains that the absence of controlling precedent applying the

  provisions in question in the employment context warrants dismissal and Mr. Kluge is “simply

  wrong” in asserting that logic dictates that the provisions should apply in that context. [Filing

  No. 60 at 12.] BCSC argues that certification to the Indiana Supreme Court is inappropriate

  because Mr. Kluge has not addressed any of the factors for determining when certification is

  proper. [Filing No. 60 at 12.]

         Analysis of religious freedom under the Indiana Constitution is separate from the analysis

  of religious freedom under the First Amendment to the United States Constitution. City Chapel

  Evangelical Free Inc. v. City of S. Bend ex rel. Dep’t of Redevelopment, 744 N.E.2d 443, 446

  (Ind. 2001) (“Clearly, the religious liberty provisions of the Indiana Constitution were not

  intended merely to mirror the federal First Amendment. We reject the contention that the Indiana

  Constitution’s guarantees of religious protection should be equated with those of its federal



                                                   32
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 33 of 51 PageID #: 655




  counterpart and that federal jurisprudence therefore governs the interpretation of our state

  guarantees.”) (footnote omitted).

         Instead, the Indiana Supreme Court analyzes constitutional claims using the material

  burden standard, which considers whether a given state action places a “material burden, in

  contrast to a permissible qualification” upon the core values embodied in a particular

  constitutional provision.   See id. at 447; Price v. State, 622 N.E.2d 954, 960 (Ind. 1993)

  (“[T]here is within each provision of [Indiana’s] Bill of Rights a cluster of essential values which

  the legislature may qualify but not alienate. A right is impermissibly alienated when the State

  materially burdens one of the core values which it embodies.” (citations omitted)). In this sense,

  the freedoms guaranteed by the Indiana Constitution, much like those guaranteed by the federal

  constitution, are not absolute. See City Chapel, 744 N.E.2d at 446-47 (discussing that the

  Indiana constitutional right to freedom of religion is subject to some qualifications justified by

  the state’s police power). A material burden exists if, “[c]onsidering only the magnitude of the

  impairment and excluding any consideration for the social utility of the proposed [action], . . . the

  right, as impaired, would no longer serve the purpose for which it was designed.” Id. at 451

  (internal quotations and citation omitted); see also Clinic for Women, Inc. v. Brizzi, 837 N.E.2d

  973, 984 (Ind. 2005) (“[A] state regulation creates a material burden if it imposes a substantial

  obstacle on a core constitutional value serving the purpose for which it was designed; and we

  hold that in most circumstances, less than a substantial obstacle does not.”).

         The relevant constitutional provisions provide as follows:

         Section 2. All people shall be secured in the natural right to worship ALMIGHTY
         GOD, according to the dictates of their own consciences.

         Section 3. No law shall, in any case whatever, control the free exercise and
         enjoyment of religious opinions, or interfere with the rights of conscience.


                                                   33
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 34 of 51 PageID #: 656




  Ind. Const. art. I, §§ 2, 3.

          As to the core constitutional values protected by these provisions, the Indiana Supreme

  Court has stated that, “[b]y protecting the right to worship according to the dictates of conscience

  and the rights freely to exercise religious opinion and to act in accord with personal conscience,

  Sections 2 and 3 advance core values that restrain government interference with the practice of

  religious worship, both in private and in community with other persons.” City Chapel, 744

  N.E.2d at 450. “At most, the rights of conscience referred to in Article 1, Section 3 extend only

  to the right to hold whatever beliefs one desires.” Gul v. City of Bloomington, 22 N.E.3d 853,

  858 (Ind. Ct. App. 2014). Thus, Section 3 “protects only the right to hold one’s own opinions,

  and does not protect the right to act on one’s own opinions in contravention of the law.” Id. To

  establish a violation of Sections 2 or 3, the plaintiff must show that a government action

  “materially burdens [his] right to worship according to the dictates of conscience, [or] the right

  freely to exercise religious opinions and rights of conscience.” City Chapel, 744 N.E.2d at 451.

          As a preliminary matter, BCSC asserts that this claim should be dismissed because the

  Indiana Supreme Court has never applied these constitutional provisions in the context of public

  employment. It is true that the Indiana Supreme Court has declined to decide whether the

  Indiana Constitution extends to public employees in the context of workplace discipline. See

  Cantrell v. Morris, 849 N.E.2d 488, 498 (Ind. 2006) (“We therefore explicitly leave open the

  extent to [which] public employees enjoy Indiana constitutional protection against employment

  action.”). However, the Indiana Supreme Court has never held that the Indiana Constitution does

  not apply in the public employee context, and the mere lack of express approval of this type of

  claim is not a valid reason to dismiss the claim at this stage in the proceeding.




                                                   34
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 35 of 51 PageID #: 657




         Furthermore, the Court declines to certify the question to the Indiana Supreme Court.

  Mr. Kluge has not developed his argument in favor of certification. In any event, the issue is not

  outcome-determinative because, as explained below, Mr. Kluge’s claim fails either way. See

  e.g., Cedar Farm, Harrison Cty., Inc. v. Louisville Gas & Elec. Co., 658 F.3d 807, 813 (7th Cir.

  2011) (“[C]ertification is appropriate when the case concerns a matter of vital public concern,

  where the issue will likely recur in other cases, where resolution of the question to be certified is

  outcome determinative of the case, and where the state supreme court has yet to have an

  opportunity to illuminate a clear path on the issue.”) (internal quotations and citations omitted).

         Assuming, without deciding, that public employees in Indiana are protected by the

  religious freedom provisions of the Indiana Constitution, Mr. Kluge nevertheless has failed to

  state a claim upon which relief can be granted. Specifically, Mr. Kluge has not alleged facts

  demonstrating that the Policy materially burdens his right of conscience or to exercise his

  religion such that enforcement of the Policy would render his religious freedom entirely

  meaningless. To the extent that Mr. Kluge argues that the Policy violates his right to conscience,

  the claim fails because Section 3 protects the right to hold opinions but does not create a right to

  disobey the law. See Gul, 22 N.E.3d at 858. In that sense, the Policy does not prevent Mr.

  Kluge from believing that affirming people who experience gender dysphoria is a sin, it merely

  regulates his conduct in the workplace, and therefore does not violate Section 3.

         To the extent that Mr. Kluge argues that the Policy interferes with his religious exercise,

  he has not alleged facts showing that the Policy creates a material burden on his right, especially

  in light of the state’s countervailing interests.       Indiana courts have stated that Indiana

  constitutional rights are not absolute, and the idea that they may be limited in the exercise of

  legitimate state police power is especially salient in the context of public employment.



                                                   35
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 36 of 51 PageID #: 658




  Specifically, the state has recognized interests in promoting the efficiency of its public schools,

  protecting the rights of public-school students, and controlling the content of public employee’s

  expression in the context of performing their official duties. See Pickering, 391 U.S. at 568;

  Garcetti, 547 U.S. at 418; Mayer v. Monroe Cty. Cmty. Sch. Corp., 474 F.3d 477, 479 (7th Cir.

  2007) (discussing a school district’s ability to dictate teachers’ speech and curriculum). The

  Policy controlled the way in which Mr. Kluge addressed individual students during the course of

  his employment, but did not otherwise affect his ability to exercise his religion in the remainder

  of his life. Accordingly, to the extent that the Policy limited his religious exercise, the limitation

  was not so significant as to render the entire idea of free exercise of religion meaningless,

  because Mr. Kluge remained free to exercise his religious beliefs at other times and in other

  places. See State v. Econ. Freedom Fund, 959 N.E.2d 794, 807 (Ind. 2011) (concluding that a

  statute preventing the use of automated dialing devices without the recipient’s consent did not

  materially burden the right to engage in political speech, because plaintiffs remained free to

  engage in such speech without the use of an automatic dialer). Accordingly, BCSC’s Motion to

  Dismiss is GRANTED as to this claim (Count 11), which is DISMISSED.

               7. Intentional Infliction of Emotional Distress (Count 12)

         In the Amended Complaint, Mr. Kluge alleges that BCSC intentionally caused him to

  suffer severe emotional distress by: (1) removing the last-names-only arrangement;

  (2) threatening him with termination if he did not either “use transgender names and pronouns”

  or resign; (3) refusing to accommodate his sincerely-held religious beliefs; and (4) violating his

  rights under Title VII, the United States Constitution, and the Indiana Constitution. [Filing No.

  15 at 30.]




                                                   36
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 37 of 51 PageID #: 659




         BCSC argues that this claim should be dismissed because Mr. Kluge has failed to allege

  all of the elements of an intentional infliction of emotional distress (“IIED”) claim, “even in

  boilerplate fashion.” [Filing No. 45 at 24-25.] Furthermore, it argues, none of Mr. Kluge’s

  allegations demonstrate extreme or outrageous conduct. [Filing No. 45 at 25.]

         Mr. Kluge responds that his allegations contain a short and plain statement of all the

  required elements, except for a specific recitation that BCSC’s conduct was extreme or

  outrageous. [Filing No. 57 at 33.] Nevertheless, he argues, the allegations were sufficient to

  give BCSC notice of the nature of the claim. [Filing No. 57 at 33.]

         In reply, BCSC asserts that Mr. Kluge’s factual allegations “fail to meet the high bar

  required” to sustain a claim for IIED. [Filing No. 60 at 12-13.] BCSC also argues that Mr.

  Kluge’s allegations—including that BCSC accommodated until faced with student complaints

  and that Mr. Kluge was “encouraged” in response to the alleged “persecution and unfair

  treatment”—demonstrate that Mr. Kluge did not suffer emotional distress as a result of any

  extreme or outrageous conduct. [Filing No. 60 at 12-13.]

         Under Indiana law, the elements of IIED are that the defendant (1) engaged in extreme

  and outrageous conduct (2) which intentionally or recklessly (3) caused (4) severe emotional

  distress to another.   E.g., Lachenman v. Stice, 838 N.E.2d 451, 456 (Ind. Ct. App. 2005)

  (citations omitted). It is the intent to harm the plaintiff emotionally that constitutes the basis for

  this tort, and the requirements are “rigorous.” Id. (citations omitted).

         In order for a defendant’s conduct to be extreme or outrageous, it is not enough that

  “defendant has acted with an intent which is tortious or even criminal, or that he has intended to

  inflict emotional distress, or even that his conduct has been characterized by ‘malice,’ or a

  degree of aggravation which would entitle the plaintiff to punitive damages for another tort.” Id.



                                                   37
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 38 of 51 PageID #: 660




  (citation omitted).   Instead, liability can be found “only where the conduct has been so

  outrageous in character, and so extreme in degree, as to go beyond all possible bounds of

  decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.” Id. at

  456-57. “In the appropriate case, the question [of whether a defendant’s conduct was sufficiently

  extreme and outrageous] can be decided as a matter of law.” Id. at 457 (citation omitted).

         Here, Mr. Kluge has failed to state an IIED claim because, as a matter of law, his

  allegations do not demonstrate that BCSC’s conduct was extreme or outrageous. In fact, his

  claim is premised on allegations that BCSC attempted to enforce a policy that he did not agree

  with, but there are no factual allegations to suggest that any school official acted in an

  outrageous, harassing, or threatening way in doing so. Mr. Kluge also did not allege facts from

  which any intent to cause emotional harm can be inferred. Accordingly, BCSC’s Motion is

  GRANTED as to the IIED claim (Count 12), which is DISMISSED.

               8. Fraud (Count 13)

         Mr. Kluge alleges in the Amended Complaint that BCSC committed fraud under Indiana

  law when it intentionally misrepresented to him that he could submit a conditional resignation,

  with the intent that he rely upon such misrepresentation. [Filing No. 15 at 31.] He asserts that

  BCSC acted with “malice, oppression, and fraud,” and he reasonably relied on its false

  representation, causing actual damage. [Filing No. 15 at 31.]

         BCSC argues that Mr. Kluge has failed to state a claim for fraud because, by allegedly

  agreeing that Mr. Kluge could withdraw his resignation before its effective date, Ms. Gordon

  was at best making a promise that she later broke, which cannot be the basis for a fraud claim.

  [Filing No. 45 at 25-26.] BCSC submits that Mr. Kluge’s written resignation does not contain a

  condition that he could rescind it at any time prior to its effective date, and, pursuant to Indiana


                                                  38
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 39 of 51 PageID #: 661




  law, an employee of a school corporation who submits his written resignation for some fixed

  future date has no right to withdraw it. [Filing No. 45 at 25-26.]

         Mr. Kluge responds that his fraud claim was based on a misrepresentation of existing

  fact—not a promise of future conduct—because Ms. Gordon represented that he could submit a

  conditional resignation while knowing that he could not do so, in order to induce his resignation

  and avoid having to terminate him. [Filing No. 57 at 34.] He also argues that his resignation

  was invalid because it was processed before its effective date. [Filing No. 57 at 34-35.]

         In reply, BCSC asserts that Mr. Kluge does not acknowledge its argument that his

  resignation was not actually conditional because it did not include any language permitting him

  to withdraw it.       [Filing No. 60 at 13.]   Moreover, it argues, even if the resignation was

  conditional, Mr. Kluge still cannot assert a claim of fraud based on a misrepresentation

  concerning future conduct. [Filing No. 60 at 13.]

         Under Indiana law, the elements of actual fraud are: (1) a material representation of a past

  or existing fact by the party to be charged that; (2) was false; (3) was made with knowledge or

  reckless ignorance of its falsity; (4) was relied upon by the complaining party; and

  (5) proximately caused the complaining party’s injury. Ruse v. Bleeke, 914 N.E.2d 1, 10 (Ind.

  Ct. App. 2009) (citation omitted). “Actual fraud may not be based upon representations of future

  conduct, broken promises, or representations of existing intent that are not executed.” Id.

  (citation omitted).

         Here, Mr. Kluge argues that Ms. Gordon misrepresented that he could file a conditional

  resignation. It is unclear what he means by “conditional resignation,” other than his reference to

  being permitted to withdraw the resignation before it was “processed” or shared with the

  administration. Notably, however, Mr. Kluge’s written resignation, which he attached to his



                                                   39
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 40 of 51 PageID #: 662




  Amended Complaint, was not expressly conditioned on anything, did not contain any language

  concerning his ability to withdraw it, and instead merely requested that the letter not be

  “processed” and that no one be notified until a certain date. [Filing No. 15-2.] Ms. Gordon

  stated in response, “I will honor your request and not process this letter or share with the BHS

  administration until May 29.” [Filing No. 15-2.] Such statement by Ms. Gordon is nothing more

  than a representation of her existing intent, which was not later executed, and therefore cannot

  form the basis of an actionable claim for fraud under Indiana law.

         To the extent that Mr. Kluge relies upon Ms. Gordon’s alleged more general

  representation that he was allowed to submit a conditional resignation, the claim nonetheless

  fails. Mr. Kluge alleges that, at a meeting on February 6, 2018, Ms. Gordon “agreed that he

  could submit a conditional resignation.” [Filing No. 15 at 9-10]. However, the resignation he

  attached to the Amended Complaint contradicts this allegation, as Mr. Kluge did not in fact

  submit a conditional resignation. In any event, Ms. Gordon’s purported representation that Mr.

  Kluge could submit a conditional resignation is another way of stating her agreement that she

  would allow him to withdraw his resignation at a later date, which is nothing but a representation

  concerning future conduct that is not actionable under a theory of fraud. Accordingly, BCSC’s

  Motion to Dismiss is GRANTED as to the fraud claim, and that claim (Count 13) is

  DISMISSED.

                                                  II.
                                     IYG’S PENDING MOTIONS

         A. Intervention as of Right

         It its Motion to Intervene as a Defendant, IYG seeks to intervene as of right, pursuant to

  Fed. R. Civ. P. 24(a)(2), or, alternatively, to intervene permissively under Rule 24(b)(1). [Filing

  No. 22.] IYG asserts that it is a nonprofit organization with a primary purpose of promoting the

                                                  40
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 41 of 51 PageID #: 663




  safety and healthy development of LGBTQ youth in Indiana schools and communities. [Filing

  No. 23 at 5.] In furtherance of this mission, IYG manages a network of student-run groups

  across Indiana that seek to provide safe spaces for LGBTQ students, including one group at BHS

  called the Equality Alliance. [Filing No. 23 at 15.]

         As to intervention as of right, IYG argues that it has a direct interest in this lawsuit that

  might be harmed if it is not permitted to intervene. [Filing No. 23 at 13-19.] Specifically, IYG

  asserts that, if Mr. Kluge prevails and is reinstated with the last-names-only arrangement,

  transgender students at BHS will be harmed because they will feel ostracized, stigmatized,

  humiliated, and unsafe as a result of having a teacher who refuses to address them by their proper

  names and pronouns. [Filing No. 23 at 13-14.] Because IYG represents the interests of these

  students, who are or will be members of the Equality Alliance, and because those students will

  be directly affected by the outcome of this lawsuit, IYG argues that it should be permitted to

  intervene as a matter of right. [Filing No. 23 at 14-15.] In addition, IYG contends that the

  outcome of this action could constrain how it allocates its resources, because it would be forced

  to assist transgender and gender nonconforming students at BHS who are negatively affected,

  instead of expending resources on other issues. [Filing No. 23 at 15-16.]

         IYG argues that BCSC may not adequately protect these interests for two reasons.

  [Filing No. 23 at 17.] First, IYG asserts that it may advance different legal arguments in the

  litigation, including the argument that transgender students have a right to be addressed with

  correct names and pronouns under federal law, and BCSC may not be inclined to make such

  arguments because they acknowledge legal obligations beyond the scope of this lawsuit. [Filing

  No. 23 at 17.] Second, IYG argues that BCSC has different priorities that will affect its litigation

  strategy. [Filing No. 23 at 17.] Specifically, while IYG would focus on protecting transgender



                                                  41
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 42 of 51 PageID #: 664




  students from harm, BCSC may have to balance the interests of teachers, parents, and other

  stakeholders and therefore may be more inclined to resolve the case by striking a balance among

  these interests, instead of arriving at the resolution that would be best for the students. [Filing

  No. 23 at 17-19.]

         IYG attaches three sworn declarations to its Motion to Intervene. [Filing No. 22-1; Filing

  No. 22-2; Filing No. 22-3.] The first is from Christine Paulsen, the Chief Executive Officer of

  IYG, who provides background information concerning IYG and its mission and services and the

  support it has provided to BCSC students. [Filing No. 22-1 at 1-8.] The second declaration is by

  a parent of a student whose transgender son, Aidyn, quit orchestra and transferred to another

  school after Mr. Kluge refused to use his chosen name. [Filing No. 22-2 at 1-6.] The third

  declaration is from Aidyn himself, who avers that Mr. Kluge’s failure to address him by his

  name listed in PowerSchool was an issue that was discussed at Equality Alliance meetings, that

  he left BHS because the controversy surrounding Mr. Kluge subjected the student to bullying,

  and that IYG has provided him with valuable programming. [Filing No. 22-3 at 1-8.]

         In response, Mr. Kluge argues that this Court should disregard the declarations attached

  to IYG’s Motion to Intervene because: (1) Aidyn is not credible, is not transgender, and, in any

  event, no longer attends BHS; (2) Aidyn’s mother’s declaration is based on inadmissible hearsay;

  and (3) Christine Paulsen’s declaration is conclusory and lacks foundation. [Filing No. 53 at 17-

  28.]   In support of his arguments, Mr. Kluge presents declarations from the following

  individuals: (1) himself, disagreeing with the contents of the declarations of Aidyn and his

  mother, [Filing No. 52-6]; (2) his teaching assistant, stating that she supported the last-names-

  only arrangement and never heard Mr. Kluge use incorrect names or gendered language, [Filing

  No. 52-2]; (3) a BHS student, asserting that she never witnessed Mr. Kluge treating transgender



                                                  42
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 43 of 51 PageID #: 665




  students differently and that Aidyn had falsely accused her of bullying because she is a Christian

  who opposes affirming people who identify as transgender, [Filing No. 52-3]; (4) a second

  student, who confirmed that Mr. Kluge followed the last-names-only arrangement and treated

  everyone equally, [Filing No. 52-4]; (5) a third student, who stated that she witnessed Mr. Kluge

  following the last-names-only accommodation and did not hear him use first names or gendered

  language, [Filing No. 52-5]; and (6) a parent of a BCSC student who witnessed Aidyn speaking

  at a school board meeting and perceived that Aidyn had a “personal vendetta” against Mr. Kluge,

  and, based on secondhand accounts of others’ interactions with Aidyn and Aidyn’s social media

  posts, does not believe that Aidyn is a transgender boy, [Filing No. 52-6].

         As to the elements for intervention as of right, Mr. Kluge argues that IYG cannot show

  that it has an interest in the litigation because it cannot demonstrate Article III standing. [Filing

  No. 53 at 29-32.] Specifically, Mr. Kluge asserts that, if he were successful in this lawsuit and

  reinstated with the last-names-only arrangement, “he would not have license to discriminate

  against transgender students” but would simply refer to all students by their last names. [Filing

  No. 53 at 31-32.] Furthermore, he argues, IYG has not shown that Mr. Kluge’s previous use of

  the last-names-only arrangement impaired its ability to provide its programs and services and has

  not presented a statement from any current student, which demonstrates that it does not have any

  interest in the outcome of this suit. [Filing No. 53 at 30-31.] Finally, Mr. Kluge argues that

  IYG’s interests are adequately protected by BCSC, because both entities are seeking dismissal of

  this lawsuit and because BCSC, through enacting policies concerning transgender students, has

  already demonstrated its dedication to ensuring that transgender students are addressed by the

  names and pronouns of their choice. [Filing No. 53 at 32-33.]




                                                   43
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 44 of 51 PageID #: 666




         IYG replies that it has a direct interest in this matter because it provides services to

  LGBTQ students in the BCSC school system and a ruling in favor of Mr. Kluge would

  undermine its mission of helping those students, as reinstating Mr. Kluge with the last-names-

  only accommodation would harm transgender students and force IYG to expend its resources

  supporting those students.     [Filing No. 59 at 6.]       IYG asserts that Mr. Kluge failed to

  acknowledge other cases supporting its position, presented a wholly circular argument that

  intervention was unnecessary because he would prevail on the merits, and ignored the relevant

  standard of review. [Filing No. 59 at 7-9.] IYG argues that, while not required, it has both direct

  and associational Article III standing. [Filing No. 59 at 9-10.] IYG reiterates that BCSC will not

  adequately protect its interest and distinguishes cases cited by Mr. Kluge in his response. [Filing

  No. 59 at 10-13.] IYG attaches to its response declarations from a current transgender student at

  BHS and a teacher at BHS who serves as the faculty advisor for the Equality Alliance, as well as

  an article concerning the positive effects of calling transgender individuals by their chosen

  names. [Filing No. 58-1; Filing No. 58-2; Filing No. 58-3.]

         Mr. Kluge asks the Court for leave to file a sur-reply responding to the evidence attached

  to IYG’s reply. [Filing No. 61.] In his proposed sur-reply, Mr. Kluge disputes the veracity of

  IYG’s evidence and argues that the Court should disregard it. [Filing No. 61-1.] Mr. Kluge’s

  Motion for Leave to File a Sur-Reply, [61], is GRANTED to the extent that the Court has

  reviewed the attached proposed sur-reply, although, as discussed below, the Court concludes that

  the material contained therein is irrelevant and unnecessary to the resolution of the Motion to

  Intervene.

         To intervene as a matter of right in a federal lawsuit under Rule 24, a proposed intervenor

  must satisfy four criteria: “(1) timely application; (2) an interest relating to the subject matter of



                                                   44
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 45 of 51 PageID #: 667




  the action; (3) potential impairment, as a practical matter, of that interest by the disposition of the

  action; and (4) lack of adequate representation of the interest by the existing parties to the

  action.” Planned Parenthood of Wisconsin, Inc. v. Kaul, 942 F.3d 793, 797 (7th Cir. 2019)

  (internal quotations and citation omitted).        “The proposed intervenor has the burden of

  establishing all four elements; the lack of even one requires that the court deny the motion.” Id.

  (citation omitted). The Court must accept as true all non-conclusory allegations in the motion to

  intervene and should not deny the motion “unless it appears to a certainty that the intervenor is

  not entitled to relief under any set of facts which could be proved under the complaint.” Reich v.

  ABC/York-Estes Corp., 64 F.3d 316, 321 (7th Cir. 1995) (internal quotations and citations

  omitted).

         As to the second element, the proposed intervenor must demonstrate a direct, significant,

  and legally protectable interest in the question at issue in the lawsuit, and such interest must be

  unique to the proposed intervenor. Wisconsin Educ. Ass’n Council v. Walker, 705 F.3d 640, 658

  (7th Cir. 2013). Because this inquiry is fact-specific, “making comparison to other cases [is] of

  limited value.” Id. (internal quotations and citation omitted).

         In analyzing whether the named parties inadequately represent the proposed intervenor’s

  interest, the Seventh Circuit applies a “three-tiered” standard. Kaul, 942 F.3d at 799. The

  baseline rule is liberal: the inadequacy requirement is satisfied if the proposed intervenor shows

  that the parties’ representation of its interest “may be inadequate.” Id. (internal quotations and

  citation omitted). “Where the prospective intervenor and the named party have ‘the same goal,’

  however, there is a rebuttable presumption of adequate representation that requires a showing of

  ‘some conflict’ to warrant intervention.” Id. (citation omitted). This presumption of adequacy is

  strengthened to the point of requiring a showing of gross negligence or bad faith where the



                                                    45
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 46 of 51 PageID #: 668




  representative party is a governmental body that is charged by law with protecting the interests

  of the proposed intervenors. Id. (citations omitted). “[Q]uibbles with the [representative party’s]

  litigation strategy” do not create a sufficient conflict of interest to warrant intervention.

  Wisconsin Educ. Ass’n Council, 705 F.3d at 659.

         As a preliminary matter, this Court would like to point out that, though these issues seem

  to be a matter of significant focus in the parties’ briefs, a motion to intervene is not the

  appropriate juncture or vehicle to ask the Court to decide factual disputes concerning Mr.

  Kluge’s conduct during the last-names-only arrangement, students’ reactions to that conduct, or

  the potential impacts of such conduct.       This Court certainly will not adjudicate a dispute

  concerning the gender identity of a non-party minor student, and reminds the parties of their

  obligation to maintain a certain level of decorum that does not include assembling a group of

  different non-parties to criticize a child or weigh in on that child’s gender identity or credibility

  where the child is not even involved in this action. To that end, the Court finds that the

  majority of the material contained in the declarations submitted by both parties is either

  unnecessary or irrelevant to the issue of intervention and borders on inappropriate.

         Consistent with the standard of review, the Court will accept as true the non-conclusory

  allegations in IYG’s Motion, to the extent that such allegations are relevant to the issues actually

  underlying the question of whether intervention is proper. Based on these allegations, the Court

  concludes that IYG has not demonstrated entitlement to intervene in this action as a matter of

  right. Although the Court recognizes IYG’s interest in supporting LGBTQ youth within the

  BCSC community and recognizes that Mr. Kluge’s actions could affect those students, that

  interest is only indirectly impacted by this litigation, which is now focused on Mr. Kluge’s rights

  as an employee under Title VII.



                                                   46
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 47 of 51 PageID #: 669




         Regardless, even if IYG has a direct interest in this litigation, it has not shown that such

  interest would not be adequately protected by BCSC. IYG has conceded that it has “the same

  goal” as BCSC—dismissal of this action—and therefore a rebuttable presumption of adequacy

  arises. See Kaul, 942 F.3d at 799. To rebut this presumption, IYG offers only the fact that

  BCSC may advance “different legal arguments” and that BCSC has different priorities that might

  affect its litigation strategy. Notably, however, BCSC enacted the policies in question, refused to

  back down from those policies, and is defending this action, presumably because of its desire to

  protect its transgender and gender nonconforming students. The assertion that BCSC may decide

  that advancing the argument that transgender students have the right to be addressed by their

  chosen names and pronouns because such argument might not be necessary to resolution of this

  lawsuit is unavailing. Specifically, an argument not necessary to the resolution of the lawsuit

  likely is not properly before the Court in the first place, and even if it is, IYG merely speculates

  that BCSC would not properly advance it. Although BCSC has not yet raised the argument that

  transgender students have the right to be called by their preferred names and pronouns, in the

  context of this particular lawsuit, that argument is relevant only to the undue hardship portion of

  the Title VII claim, which, as previously noted, is not properly before the Court at this time.

  Furthermore, the contention that BCSC might balance the interests of other stakeholders is

  conclusory, because there is no indication as to what those other interests might be or how

  considering those interests would harm students. Accordingly, to the extent that IYG seeks

  intervention as a matter of right, the Motion is DENIED.

         B. Permissive Intervention

         In the alternative, IYG argues that it satisfies the requirements for permissive intervention

  because: (1) its defenses share common questions of law and fact with the main action; (2) its


                                                  47
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 48 of 51 PageID #: 670




  motion is timely; and (3) it does not intend to assert any counterclaims, so there is no need for an

  independent showing of jurisdiction. [Filing No. 23 at 19-20.] IYG also argues that intervention

  would be in the interest of judicial economy because if Mr. Kluge were reinstated and permitted

  to refuse to call students by the correct names and pronouns, IYG or other affected parties might

  then sue BCSC for discrimination, resulting in serial and potentially conflicting litigation of the

  same issues. [Filing No. 23 at 20.] For these reasons, IYG asserts, courts have regularly

  permitted LGBTQ-focused public interest groups to intervene in challenges to school policies

  protecting transgender students. [Filing No. 23 at 20-21 (citing cases).]

         Mr. Kluge responds that IYG does not satisfy the requirements for permissive

  intervention because it does not present any claim or defense for which there is independent

  jurisdiction. [Filing No. 53 at 33-35.] Mr. Kluge further asserts that, even if IYG did satisfy the

  requirements for permissive intervention, the Court should exercise its discretion to deny the

  motion because granting the motion would delay the adjudication of this matter and prejudice his

  rights because litigating a second motion to dismiss would waste judicial resources. [Filing No.

  53 at 34-35.]

         In reply, IYG argues that Rule 24(b) does not require an independent basis for

  jurisdiction, but instead requires only that its claims or defenses share a common question of law

  or fact, which is the case here. [Filing No. 59 at 13-14.] IYG further argues that Mr. Kluge’s

  assertion that intervention has delayed this action and will result in prejudice to him is

  conclusory and baseless. [Filing No. 59 at 14.] In addition, IYG asserts that intervention would

  promote judicial economy because it would prevent IYG from having to file a separate lawsuit if

  Mr. Kluge prevails in this action. [Filing No. 59 at 14-15.]




                                                  48
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 49 of 51 PageID #: 671




         As to permissive intervention, upon a timely motion, a district court “may permit anyone

  to intervene who . . . has a claim or defense that shares with the main action a common question

  of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). The decision whether to permit intervention is

  “wholly discretionary.” Kaul, 942 F.3d at 803 (citation omitted). While the Federal Rules

  require a district court to consider whether intervention would unduly delay or otherwise

  prejudice the adjudication of the original parties’ rights, they otherwise leave the court with

  ample authority to consider a wide variety of factors and manage the litigation before it. Id.

  (citing Fed. R. Civ. P. 24(b)(3)).

         Here, as IYG acknowledges, it is not asserting a claim or defense independent of the

  defenses already asserted by BCSC and indeed is seeking only to dismiss this lawsuit. To that

  end, the issues it raises do indeed share common issues of law and fact with the main action

  because it has raised exactly the same issues. Notably, the arguments raised in IYG’s proposed

  Motion to Dismiss, [Filing No. 55-2], are essentially the same as the arguments advanced by

  BCSC in its Motion, with the exception of the undue hardship argument which BCSC has

  correctly not raised at this juncture. In other words, judicial economy will not be served by

  permitting IYG to intervene because, as discussed above, its intervention would add nothing to

  the litigation. Thus, the Court declines to exercise its discretion to permit IYG to intervene, and

  its Motion is DENIED to the extent that it seeks permissive intervention.

         As a final note, the Court emphasizes that nothing in this Order should be construed as

  prohibiting IYG from seeking permission to file an amicus curiae brief, should a situation arise

  in which doing so would be appropriate. See e.g., Monarch Beverage Co. v. Johnson, 2014 WL

  7063019, at *1 (S.D. Ind. Dec. 11, 2014) (explaining that, while the Federal Rules of Civil

  Procedure do not expressly contemplate the submission of amicus briefs in the district court, the



                                                  49
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 50 of 51 PageID #: 672




  court may permit such briefs in accordance with the principles underlying Federal Rule of

  Appellate Procedure 29, which concerns amicus briefs at the appellate level). However, the

  Court reminds IYG that such filings, if permitted upon proper motion, should provide the Court

  with additional helpful theories or insights, not merely reiterate arguments already raised by the

  parties. See Ryan v. Commodity Futures Trading Comm’n, 125 F.3d 1062, 1063 (7th Cir. 1997)

  (explaining that amicus briefs that merely “duplicate the arguments made in the litigants’ briefs”

  are “an abuse” and should not be allowed).

         C. Motion for Leave to File a Motion to Dismiss

         Given the Court’s denial of IYG’s Motion to Intervene, described above, the Motion for

  Leave to File a Motion to Dismiss, [55], is DENIED AS MOOT.

                                                 III.
                                            CONCLUSION

         Based on the foregoing, the Court makes the following rulings:

  1. Defendants’ Motion to Dismiss, [44], is GRANTED IN PART and DENIED IN PART as

     follows:

         a. The Motion is GRANTED to the extent that all claims against Defendants Dr. James
            Snapp, Phil Utterback, Jodi Gordon, and Dr. Bret Daghe individually in their official
            capacities are DISMISSED WITH PREJUDICE.

         b. The Motion is GRANTED to the extent that the following claims against BCSC are
            DISMISSED WITH PREJUDICE:

                 i. Count 3: Hostile Work Environment under Title VII,

                ii. Count 4: First Amendment Retaliation,

                iii. Count 5: Content and Viewpoint Discrimination under the First Amendment,

                iv. Count 6: Compelled Speech under the First Amendment,

                 v. Count 7: Free Exercise of Religion under the First Amendment,

                                                 50
Case 1:19-cv-02462-JMS-DLP Document 70 Filed 01/08/20 Page 51 of 51 PageID #: 673




               vi. Count 8: Unconstitutional Conditions,

              vii. Count 9: Due Process,

              viii. Count 10: Equal Protection,

               ix. Count 11: Claims under the Indiana Constitution,

                x. Count 12: Intentional Infliction of Emotional Distress, and

               xi. Count 13: Fraud;

         c. The Motion is DENIED to the extent that the following claims SHALL PROCEED
            against Defendant BCSC only:

                i. Count 1: Failure to Accommodate under Title VII, and

                ii. Count 2: Retaliation under Title VII.

  2. Mr. Kluge’s Motion for Leave to File Sur-Reply Responding to IYG’s New Evidence Cited
     in its Reply in Support of Motion to Intervene, [61], is GRANTED to the extent that the
     Court considered the attached proposed sur-reply.

  3. IYG’s Motion to Intervene as Defendant, [22], is DENIED.

  4. IYG’s Motion for Leave to File a Motion to Dismiss Plaintiff’s Amended Complaint, [55], is
     DENIED AS MOOT.




      Date: 1/8/2020




  Distribution via ECF only to all counsel of record


                                                  51
